THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

MARC ANTWA|N X. R|VERS, SR.,

MUHAMMAD,
P|aintiff, .
v. : 3:17-CV-2415
' (JUDGE MAR|AN|)
COREY DUMONT AND M. RENN|CK,
Defendants.
LQEB

AND NOW, TH|S MAY 0F MARCH, 2019, upon review of Magistrate
Judge Meha|chick’s Report & Recommendation (Doc. '25), for clear error and manifest
injustice, lT |S HEREBY ORDERED THAT:
l. The Report & Recommendation (Doc. 25), is ADOPTED for the reasons discussed
therein.1
2. P|aintist Motion for Default Judgment (Doc. 15) is DEN|ED.2

3. Defendants’ Motion to Strike Plaintift’s l\/lotion for Defau|t Judgment (Doc. 20) is

DENiED As MooT. % l
j ’r MW(/z¢

/Rob&rmmariani
United States District Judge

 

1 The Court notes that P|aintiff appears to have submitted objections (Doc. 28-1) to Magistrate Judge
Mehalchick’s February 6, 2019 Report and Recommendation (Doc. 26) recommending granting
Defendants' motion to dismiss P|aintist complaint These objections were not formally docketed, and they
do not appear to object to the Report and Recommendation (Doc. 25) addressed by this Order.

2 |n his Motion for Defau|t Judgment, P|aintiff also asks the Court to “review” his notice of appeal issued in a
related state court action. (Doc. 15 at 3). The Report and Recommendation does not address this request,
and the Court will decline to do so here. lt is uncertain what P|aintiff is asking the Court to “review," and on
what basis he is seeking relief.

